Citation Nr: 9913124	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral tinea pedis 
and onychomycosis of the toenails, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
February 1948, from February 1951 to January 1955, and from 
November 1956 to April 1959.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board initially notes that service connection, to include 
on a secondary basis, for a variety of bilateral orthopedic 
and neurological foot disorders (hereinafter bilateral foot 
disability) was denied in a July 1997 rating decision.  The 
veteran thereafter submitted a statement in June 1998 in 
which he appeared to express disagreement with the RO's 
disposition of his bilateral foot disability claim.  While 
the record reflects that the veteran has not directly 
responded to a July 1998 request by the RO that he clarify 
whether he desired to initiate an appeal with respect to that 
issue, he subsequently presented testimony at an October 1998 
hearing before a hearing officer at the RO, in which he 
clearly suggested that service connection should be awarded 
for his bilateral foot disability.  The Board therefore 
construes his June 1998 statement to constitute a Notice of 
Disagreement with the RO's disposition of his service 
connection claim, and notes that the veteran has not been 
provided a Statement of the Case with respect to this issue.  
This matter is therefore referred to the RO for appropriate 
action.

The Board also notes that the veteran, in July 1998, 
submitted a Notice of Disagreement with respect to a rating 
decision issued earlier that month denying his claim for 
entitlement to a total rating based on unemployability due to 
service-connected disability.  The record reflects that the 
RO has not issued the veteran a Statement of the Case with 
respect to that claim.  The Board additionally observes that 
the veteran, at his May 1998 VA examination, complained of a 
fungal infection affecting his legs, which he contended had 
originated in service.  The record reflects that the RO has 
not adjudicated the raised claim for entitlement to service 
connection for additional skin disability.  These matters are 
therefore referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral tinea pedis and onychomycosis of 
the toenails is productive of minimal exfoliation and itching 
involving a nonexposed surface; neither constant itching, 
ulceration, constant exudation, extensive lesions, 
disfigurement nor nervous manifestations of the disability 
are shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral tinea pedis and onychomycosis of the toenails have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran reported, at 
his October 1998 hearing before a hearing officer, that he 
was in receipt of monetary benefits from the Social Security 
Administration (SSA).  However, as the veteran has not 
claimed that these benefits are based on disability, and 
since neither the veteran nor his representative has 
requested that records from that agency be obtained, the 
Board concludes that further delay of the appellate process 
for the purpose of obtaining records from SSA is not 
warranted. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's last 
period of service ended in April 1959.  In August 1972, 
service connection was granted for bilateral tinea pedis with 
onychomycosis, evaluated as 10 percent disabling; this 
evaluation has remained in effect since that time.

VA treatment reports for May 1997 to May 1998 disclose 
treatment on several occasions for thickened, elongated, 
yellowed, dystrophic toenails diagnosed as onychomycosis, 
without evidence of lesions.  The reports show that the 
veteran was scheduled for onychomycosis reduction.

Of record is the report of a May 1997 VA examination, at 
which time the veteran reported that his skin disability was 
not alleviated by salves or creams.  Physical examination 
disclosed the presence of thickening and deformity of all 
toenails, with some slight scaling between his left third and 
fourth, and left fourth and fifth, toes.  The veteran 
exhibited some mild rubor of both feet as well as some very 
mild dry skin over the soles of both feet and a number of 
superficial venuoles.  The veteran was diagnosed with 
onychomycosis of all toenails and mild bilateral tinea pedis.  
Color photographs of the veteran's feet were included.

The veteran was afforded a second VA examination in May 1998, 
at which time he reported a dry and scaly rash affecting his 
feet, as well as toenail deformities.  Physical examination 
disclosed the presence of flaking, as well as areas of 
depigmentation and hyperpigmentation of the feet.  The 
veteran's toenails were extremely dystrophic, with areas of 
dried serum around the nail bed of the great toes; the 
examiner noted the absence of hair on the feet and toes.  The 
veteran was diagnosed with tinea pedis and onychomycosis of 
the toenails.  Color photographs of the veteran's feet were 
included.

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1998, at which time he testified that he 
used ointments and salves for his disability, and that his 
toenails were cut every three months.  He reported the 
presence of constant scaling of his feet and stated that his 
feet itched.  He averred that his fungal infections had 
caused deformity of his toenails, and that pain associated 
with his service-connected skin condition hampered his 
ability to walk and stand for prolonged periods; he stated 
that his disability caused him to stop working. 

The RO rated the veteran's bilateral tinea pedis and 
onychomycosis of the toenails under Diagnostic Code 7806.  
Under that code, a 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating is appropriate for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The VA records pertaining to treatment of the veteran from 
1997 show that the veteran was treated on several occasions 
for onychomycosis, but are negative for any evidence of 
ulceration, exfoliation, lesions, itching, exudation, 
crusting or nervous manifestations associated with the 
veteran's disability.  While the May 1997 and May 1998 VA 
examinations showed scaling, flaking and dryness associated 
with the veteran's feet and toenails, these symptoms were 
notably described as mild in nature.  Moreover, while 
dystrophy and deformity of the toenails, as well as 
depigmentation and hyperpigmentation of the feet, were 
identified on examination, the areas affected notably do not 
involve an extensive area or an exposed surface, and neither 
examination identified evidence of any ulceration, extensive 
exfoliation, lesions, itching, current exudation, crusting or 
nervous manifestations.  The Board has considered the 
veteran's testimony that his feet itch and that he 
experiences constant scaling of his feet.  However, the 
veteran notably has not alleged that any itching is constant, 
and the medical evidence on file demonstrates that the 
scaling associated with his disability is mild.
 
In light of the absence of any evidence of constant exudation 
or itching, extensive lesions or disfigurement, the Board 
must conclude that the disability more nearly approximates 
the criteria for the currently assigned 10 percent evaluation 
than those for a 30 percent evaluation.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998) since the veteran has argued that his 
service-connected bilateral tinea pedis and onychomycosis of 
the toenails has caused difficulty in walking and standing, 
inducing him to leave work.  The Board notes, however, that 
the veteran is 71 years of age and has several nonservice-
connected conditions which affect his mobility.  Moreover, 
there is notably no documentation of missed work by the 
veteran because of his service-connected disability, and no 
evidence that the veteran's disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinea pedis with onychomycosis of the toenails is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

